DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: the status of U.S. Patent Application No. 15/124,914 needs to be updated.  
Appropriate correction is required.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/14/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-9 and 18 are rejected under 35 U.S.C. 102a1 as being anticipated by Hickey et al. (US 2009/0286296 A1 – hereafter ‘296).
‘296 discloses a system for producing ethanol (Abstract) that includes the following limitations for claim 1: 
“A membrane biofilm bioreactor”: ‘296 discloses a bioreactor that uses a biofilm on a membrane such as a hollow fiber ([0016]) where this is being interpreted as the bioreactor of the instant application.  
“a vessel defining a volume”: ‘296 discloses a membrane holding tank (tank 80; Fig. 7; [0068]).  
“a first plurality of hollow fiber membranes disposed within the vessel and each comprising a lumen”:  ‘296 discloses a first plurality of fibers (module 52; Fig. 7; [0068]) disposed within the tank.  
“a first gas feedstock provided through an inlet in fluid communication with the lumens of the first plurality of hollow fiber membranes
“a second plurality of hollow fiber membranes disposed within the vessel and each comprising a lumen”:  ‘296 discloses a second plurality of fibers (module 52; Fig. 7; [0068]) disposed within the tank.  
“a second gas feedstock provided through an inlet in fluid communication with the lumens of the second plurality of hollow fiber membranes”:  ‘296 discloses a gas inlet (inlet 88; Fig. 7) that supplies gas to the first module (module 50; [0069]).  
“wherein the first gas feedstock is different from the second gas feedstock”: This is drawn to the material operated on by an apparatus which does not structurally define the claimed invention over the prior art.  See MPEP §2115.
“a biofilm formed on the outer surface of the hollow fiber membrane”: ‘296 discloses a biofilm ([0053] on the outer surface of the lumen.  
The type of gas used in claim 4 is drawn to the material operated on by the apparatus which does not structurally define the claimed invention over the prior art.  See MPEP §2115. 
For claim 5, ‘296 discloses that the biofilm is between adjacent portions of the hollow fibers (Fig. 3; [0055]).  
For claims 6 and 7, ‘296 discloses that the by-product is ethanol ([0059]).  
For claims 8 and 9, the type of gas is drawn to material operated on by an apparatus which does not structurally define the claimed invention over the prior art.  See MPEP §2115.  
‘296 discloses a system for producing ethanol (Abstract) that includes the following limitations for claim 18: 
“A method of producing and extracting at least one of an alkane, an organic acid, or an alcohol”: ‘296 discloses a bioreactor that uses a biofilm on a membrane such as a hollow 
“providing a gas feedstock composition to at least one hollow fiber membrane of a membrane biofilm reactor, the gas feedstock composition alternating between a primary composition and a secondary composition.”: ‘296 discloses providing a gas feedstock and alternating between a first and second composition of CO or H2/CO2 ([0052]).    
“the membrane biofilm reactor comprising a biofilm disposed on the hollow membrane in an aqueous medium”:  ‘296 discloses a hollow membrane bioreactor with a biofilm that is in an aqueous medium ([0059]; [0069]).  
“extracting at least one of an alkane, an organic acid, or an alcohol from the aqueous medium”:  ‘296 discloses extracting ethanol from the medium ([0059]).  
Therefore, ‘296 meets the limitations of claims 1, 5-9 and 18.  




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hickey et al. (US 2009/0286296 A1 – hereafter ‘296) in view of Mets (US 2011/0165667 A1 – hereafter ‘667).
296 discloses a system for producing ethanol (Abstract) that includes the following limitations for claim 1: 
“A membrane biofilm bioreactor”: ‘296 discloses a bioreactor that uses a biofilm on a membrane such as a hollow fiber ([0016]) where this is being interpreted as the bioreactor of the instant application.  
“a vessel defining a volume”: ‘296 discloses a membrane holding tank (tank 80; Fig. 7; [0068]).  
“a hollow fiber membrane defining an outer surface and a lumen, the hollow fiber membrane being disposed within the volume containing an aqueous medium”:  ‘296 discloses a first plurality of fibers (module 52; Fig. 7; [0068]) disposed within the tank.  This tank includes a medium.  
 “a biofilm formed on the outer surface of the hollow fiber membrane consisting essentially of thermophilic microorganisms, wherein the temperature of the aqueous medium is 50°C to 70°C”: ‘296 discloses a biofilm ([0053] on the outer surface of the lumen.  
‘296 differs from the instant claim regarding a biofilm formed of a thermophilic microorganism. 
‘667 discloses a system to generate electricity from methane (Abstract) that includes using a hollow fiber to culture microorganisms ([0037]) where these microorganisms are an 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the thermophilic microorganisms of ‘667 within ‘296 in order to generate methane.  The suggestion for doing so at the time would have been in order to process carbon dioxide into methane for producing electricity ([0035]).  
For claims 11 and 12, the microorganisms of modified ‘296 produce an alkane such as methane (see [0035]) of ‘667).  
For claim 13, ‘296 discloses that the biofilm is between adjacent portions of the hollow fibers (Fig. 3; [0055]).  
For claims 14-17, the type of gas is drawn to material operated on by an apparatus which does not structurally define the claimed invention over the prior art.  See MPEP §2115.  

Claims 2, 3 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hickey et al. (US 2009/0286296 A1 – hereafter ‘296) in view of Runneboom et al. (US 2009/0095675 A1 – hereafter ‘675). 
‘296 differs from the instant claims 2 and 3.  
‘675 discloses using hollow fibers for wastewater treatment (Abstract) that for claims 13 and 14 includes using woven fibers ([0081]; [0113]) for the membranes and for claim 14 where these membranes are attached to a perforated core ([0113]; Fig. 5A).  
Therefore, it would have been obvious to one of ordinary skill in the art to employ the woven fibers and core of ‘675 within ‘296 in order to have a surface to support the fibers.  The 
For claim 19, ‘296 discloses that the first gas is a C-1 substrate ([0052]), but differs from the instant claim regarding the composition of the second gas.  
‘675 discloses that the second gas can be oxygen or nitrogen ([0026]) where this is being interpreted at a concentration of a 100% for either gas.  
Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing to employ the gas of ‘675 within ‘296 in order to flush the fibers.  The suggestion for doing so at the time would have been in order to provide mixing or aeration ([0072]).  


 Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  for claim 20, the prior art fails to teach or fairly suggest a method of producing and extracting at least one of an alkane, an organic acid, or an alcohol that includes the step of using a primary 4 and the secondary composition comprises CH4 and CO where these limitations are in combination with the claim as a whole.





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Banner (US 4,758,341 A) discloses a hollow fiber module to separate out hydrogen, helium, nitrogen and carbon dioxide, but does not tech or fairly suggest using a primary composition comprises CH4 and the secondary composition comprises CH4 and CO.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L HOBBS whose telephone number is (571)270-3724.  The examiner can normally be reached on Variable, but generally 8AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MICHAEL L HOBBS/Primary Examiner, Art Unit 1799